DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 06/24/2022.  These drawings are unacceptable because Fig. 14A and 15D do not show any drawings and Fig. 14B-14C are not clear and legible.

Response to Amendment
The amendment filed 06/24/2022 has been entered. Claims 36-39 and 41-56 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every claim objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 04/20/2022. 
	
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments concerning claim 36 that combining Kimura with Wong or Greene is not obvious, the Examiner contends that Applicant did not provide reasons as to why the combination is not obvious. The examiner asserts that the combination is obvious for the reasons provided in the non-final office action.
Regarding Applicant’s arguments with respect to amended claim 36 wherein “…The added limitations are significant in that fixing the flat product as well stabilizing the respective three-dimensional perimeter member may be facilitated. Even further, the fold-out units may be used as a hanger for the mounting system (see paragraphs [0068-0070] of the Specification). The added features facilitate such folding, which is neither hinted at nor taught by Wong and Kimura…”, the Examiner contends that the fold-out units are not claimed in the original claim nor the amended claim 36. Additionally, Examiner asserts that Wong in view of Kimura teach a stabilized three-dimensional perimeter member.
Regarding Applicant’s arguments with respect to claims 39 and 44, Examiner contends that the new limitations in these claims were not considered in the rejections of the non-final office action using the references set forth in that office action. Rejections of these amended claims are presented below.
Regarding Applicant’s arguments with respect to claims 46, 50-51, and 38 wherein “claim[s] are allowable for at least the reasons presented with respect to claim 36”, Examiner contends the argument is non-persuasive for the same reasons given above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-37, 39, 41-45, 49, 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20160227945 A1) in view of Peterson et al. (US 5950909 A).

    PNG
    media_image1.png
    913
    1171
    media_image1.png
    Greyscale

Claim 36, Wong teaches a mounting system for a flat product (Fig. 1-1.1.1 shows a mounting system), in particular a respective bendable artwork, the mounting system comprising:
a continuous base structure (ref. 12) having an upper side (Fig. 1 shows upper side 14) and a lower side opposite the upper side (para. 0074, lines 1-2, discloses a lower side 16) and comprising:
a polygonal central portion (ref. 20) comprising at the upper side a polygonal supporting area for a viewing portion of the flat product (ref 20; para. 0074, lines 2-5), the supporting area being defined by first peripheral fold lines of the base structure (Fig. 1 shows first peripheral fold lines 34; see annotated Fig. 1 above); and
edge strips (ref. 30, 30’; see annotated Fig. 1 above), each of the edge strips being foldably connected to the central portion along one of the first peripheral fold lines (Fig. 1 shows the edge strips 30, 30’ are foldably connected to the center portion 20), comprising second peripheral fold lines which are parallel to the one of the first peripheral fold lines (Fig. 1 shows second peripheral fold lines 34; see annotated Fig. 1 above), comprising, at the upper side, an inner fixing area for the flat product and an outer area (Fig. 1-1.1.1 show an inner fixing area for the flat product and outer area 46, 46’; see annotated Fig. 1 above), and each of the edge strips being foldable into a three-dimensional perimeter member so that the outer area is arranged opposite the lower side of the central portion (Fig. 2, 3-4 show the edge strips 30, 30’ are foldable into three dimensional perimeter members so the outer area 46, 46’ is arranged opposite of the lower side 16).
Wong discloses that the frame is foldably flattened for shipment (Fig. 2.1A-B); however, Wong fails to explicitly disclose at least one inner fold line. Peterson teaches a system for a flat product (Fig. 1-3) having a continuous base structure (ref. 10) with a polygonal central portion (see Fig. 1), and edge strips (ref. 23, 24) connected to the central portion, wherein the polygonal central portion has at least one inner fold line for folding the central portion (Fig. 1, ref. 29-31), and the at least one inner fold line at least substantially extending between two of the first peripheral fold lines (Fig. 1-2 show inner fold lines 29-31 extend between two of the first peripheral fold lines 21, 22); wherein the at least one inner fold line is at least in sections implemented as a scored fold line, a crease line, a kiss-cut line or a mixture thereof, wherein none of the edge strips comprises a perforation or an indentation which is orientated parallel to and arranged on an extension line of the at least one inner fold line, wherein the extension line is at least in sections implemented as a scored fold line, a crease line, a kiss-cut line or a mixture thereof, wherein the at least one inner fold line is perpendicular to an adjacent one of the first peripheral fold lines, and/or wherein the central portion comprises several inner fold lines which are parallel to each other (Col. 5, lines 15-17, states the inner fold lines 29-31 “may be score lines, crease lines, or--preferable for some circumstances--lines of weakness”); further wherein the at least one inner fold line comprises at least one of indentations and perforations extending along the at least one inner fold line (Col. 5, lines 15-17, states the inner fold lines 29-31 “may be score lines, crease lines, or--preferable for some circumstances--lines of weakness”. Score and indentation are synonymous. The term score is defined as “A notch or line cut or scratched into a surface” [Oxford Dictionary: https://www.lexico.com/en/definition/score], while the term indentation is defined as “A deep recess or notch on the edge or surface of something” [Oxford Dictionary: https://www.lexico.com/en/definition/indentation].).
Wong and Peterson are both considered analogous to the claimed invention because they are in the same field of endeavor or at least from a similar problem solving area, i.e. foldable indicia-containing substrate. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong to incorporate the teachings of Peterson to add inner fold lines because this allows the substrate to be foldable along the inner fold line for shipment. Additionally, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong to incorporate the teachings of Peterson to make the inner fold lines comprise of indentations or perforations because these types of lines of weakness are easy to make.
Claim 37, Wong teaches wherein the outer area is fixable with respect to the central portion, in particular the lower side of the central portion when a respective edge strip is folded to the three-dimensional perimeter member, and/or wherein the outer area is an outer fixing area fixable to the lower side of the central portion when a respective edge strip is folded to the three-dimensional perimeter (Fig. 1-2, 3-4 show the outer area 46, 46’ is fixable to the lower side 16 of the central portion 20 when the edge strip is folded to the three-dimensional perimeter).
Claim 39, Wong teaches wherein the base structure is, in a non- folded state, at least substantially flat and/or at least substantially plate-shaped, at most 3 mm thick, at most 2 mm thick, and/or comprises and/or is made from at least one of a blank, a cut part, a cardboard, a corrugated cardboard, a sheet of a plastic material or a sheet of a composite material (para. 0073, lines 1-3, discloses the system is made of a blank 10).
Wong and Peterson fail to explicitly disclose wherein the polygonal central portion is a size of more than about 140 cm by 40 cm. However, the court has held that relative dimensions of a claimed invention do not make the claimed invention patentably distinct over prior art if the relative dimensions do not perform differently than the prior art device. See MPEP § 2144.04. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong’s polygonal central portion (ref. 20) to have a size of more than about 140 cm by 40 cm. The motivation would have been because this size allows for mounting of bigger artwork.
	Claim 41, Wong teaches wherein in a first folding state of the mounting system, in which all edge strips are folded into respective three-dimensional perimeter members, the mounting system can form a frame for the flat product, and/or wherein the mounting system is at least substantially frame-shaped in the first folding state (Fig. 1.1.1, 1.2.1, 3, and 7 show all edge strips folded into three-dimensional perimeter members to form a frame for a flat product).
Claim 42, Wong teaches wherein the outer areas are fixed to the lower side of the central portion in the first folding state of the mounting system, wherein the edge strips at least substantially surround the central portion, and/or wherein the perimeter members can form a picture frame in the first folding state of the mounting system (Fig. 1.1.1, 1.2.1, 3, and 7 show the perimeter members form a picture frame in the first folding state of the mounting system).
Claim 43, Wong as modified by Peterson teaches wherein the mounting system is transformable into a space-saving second folding state by folding the base structure along the at least one inner fold line (Peterson Fig. 3 and col. 5, lines 6-15).
Claim 44, Wong teaches wherein at least two of the edge strips comprise a respective fold-out unit (Fig. 1 shows fold-out units 64) completely arranged between two of the second peripheral fold lines (Fig. 1 shows fold-out units 64 are between two peripheral fold lines 34).
Claim 45, Wong teaches the mounting system of claim 36, comprising:
wherein the edge strips include two adjacent edge strips (Fig. 1 shows the edge strips include two adjacent edge strips; see annotated Fig. 1 above);
wherein several and/or all of the edge strips include at least one respective fold-out unit; wherein each edge strip comprise a respective fold-out unit, wherein the fold-out unit is arranged between the inner fixing area and an outer fixing area of the respective edge strip, and/or wherein the fold-out unit is arranged between the inner fixing area and the outer area of the respective edge strip (Fig. 1 shows the fold-out unit 64 is between the inner fixing area and the outer area 46 of the edge strip);
wherein the fold-out unit can, in a first folded state, form a positioning aid and/or a positioning tool for the flat product and/or wherein the fold-out unit can, in a second folded state, form a stabilization for the respective three-dimensional perimeter member and/or a hanger of the mounting system when folded into the first folding state (Fig. 3 shows fold-out unit 64 form a stabilization for the three-dimensional perimeter member; para. 0096, lines 5-12 and para. 0097, lines 1-7); and
wherein the respective fold-out unit comprises a flap, in particular a folding flap, typically two adjacent flaps to implement a double-wing door structure, wherein the flap is, in the first folded state, facing upwards with respect to the upper side, and/or wherein the flap is, in the second folded state and when the respective edge strip forms the respective three- dimensional perimeter member, folded into the respective three-dimensional perimeter member (Fig. 3 shows fold-out unit 64 is a flap that is folded into the three-dimensional perimeter member).
Claim 49, Wong teaches wherein the outer area is fixable with respect to the lower side of the central portion and/or the central portion by means of a locking system when a respective edge strip is folded into the three-dimensional perimeter member (Fig. 1 and 3 show the outer area is fixable to the lower side 16 of the central portion 20 by means of a locking system 70, 80 when the edges strips are folded into three-dimensional perimeter members).
Claim 52, Wong teaches wherein each outer area at least partially rests on the lower side of the central portion when a respective edge strip is folded into the three-dimensional perimeter member (Fig. 1, 2, and 3 show the outer area 46, 46’ rests on the lower side 16 of the central portion 20 when the edge strips are folded into three-dimensional perimeter members).
Claim 53, Wong teaches a continuous base structure (ref. 12) having an upper side (Fig. 1 shows upper side 14) and a lower side opposite the upper side (para. 0074, lines 1-2, discloses a lower side 16), and comprising:
a polygonal central portion (ref. 20) comprising at the upper side:
a polygonal supporting area for a viewing portion of a flat product (ref 20; para. 0074, lines 2-5), in particular a respective bendable artwork, the viewing portion being defined by first peripheral fold lines of the base structure (Fig. 1 shows first peripheral fold lines 34; see annotated Fig. 1 above), and
edge strips (ref. 30, 30’; see annotated Fig. 1 above), wherein each of the edge strips is connected with the central portion, is foldable with respect to the central portion along one of the first peripheral fold lines (Fig. 1-3 show the edge strips 30, 30’ are foldably connected to the center portion 20 along the first peripheral fold line), comprises second peripheral fold lines which are parallel to the one of the first peripheral fold lines (Fig. 1 shows second peripheral fold lines 34; see annotated Fig. 1 above), and comprises, at the upper side, an inner fixing area for the flat product and an outer fixing area (Fig. 1-1.1.1 show an inner fixing area on the upper side 14 for the flat product and outer fixing area 46, 46’; see annotated Fig. 1 above), so that the edge strip is foldable into a three-dimensional perimeter member fixable with the outer fixing area on the lower side of the central portion (Fig. 2, 3-4 show the edge strips 30, 30’ are foldable into three-dimensional perimeter members so the outer area 46, 46’ is on the lower side 16).
Wong discloses that the frame is foldably flattened for shipment (Fig. 2.1A-B); however, Wong fails to explicitly disclose at least one inner fold line. Peterson teaches a system for a flat product (Fig. 1-3) having a continuous base structure (ref. 10) with a polygonal central portion (see Fig. 1), and edge strips (ref. 23, 24) connected to the central portion, wherein the polygonal central portion has at least one inner fold line for folding the central portion (Fig. 1, ref. 29-31), the at least one inner fold line at least substantially extending between two of the first peripheral fold lines (Fig. 1-2 show inner fold lines 29-31 extend between two of the first peripheral fold lines 21, 22).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong to incorporate the teachings of Peterson to add inner fold lines because this allows the substrate to be foldable along the inner fold line for shipment.
Claim 54, Wong teaches a set (Fig. 1-1.1.1 show a set) comprising:
a flat product (Fig. 1.1.1 show a flat product 18); and
a mounting system for the flat product (Fig. 1-1.1 show a mounting system), the mounting system comprising a continuous base structure (ref. 12) having an upper side (Fig. 1 shows upper side 14) and a lower side opposite the upper side (para. 0074, lines 1-2, discloses a lower side 16), the continuous base structure comprising:
a polygonal central portion (ref. 20) comprising at the upper side a polygonal supporting area for a viewing portion of the flat product (ref 20; para. 0074, lines 2-5), the supporting area being defined by first peripheral fold lines of the base structure (Fig. 1 shows first peripheral fold lines 34; see annotated Fig. 1 above); and
edge strips (ref. 30, 30’; see annotated Fig. 1 above), each of the edge strips being foldably connected to the central portion along one of the first peripheral fold lines (Fig. 1-3 show the edge strips 30, 30’ are foldably connected to the center portion 20 along the first peripheral fold line), comprising second peripheral fold lines which are parallel to the one of the first peripheral fold lines (Fig. 1 shows second peripheral fold lines 34; see annotated Fig. 1 above), comprising, at the upper side, an inner fixing area for the flat product and an outer area (Fig. 1-1.1.1 show an inner fixing area on the upper side 14 for the flat product and outer area 46, 46’; see annotated Fig. 1 above), and each of the edge strips being foldable into a three-dimensional perimeter member so that the outer area is arranged opposite the lower side of the central portion (Fig. 2, 3-4 show the edge strips 30, 30’ are foldable into three-dimensional perimeter members so the outer area 46, 46’ is on the lower side 16).
Wong discloses that the frame is foldably flattened for shipment (Fig. 2.1A-B); however, Wong fails to explicitly disclose at least one inner fold line. Peterson teaches a system for a flat product (Fig. 1-3) having a continuous base structure (ref. 10) with a polygonal central portion (see Fig. 1), and edge strips (ref. 23, 24) connected to the central portion, wherein the polygonal central portion has at least one inner fold line for folding the central portion (Fig. 1, ref. 29-31), the at least one inner fold line at least substantially extending between two of the first peripheral fold lines (Fig. 1-2 show inner fold lines 29-31 extend between two of the first peripheral fold lines 21, 22).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong to incorporate the teachings of Peterson to add inner fold lines because this allows the substrate to be foldable along the inner fold line for shipment.
Claim 55, Wong teaches wherein the flat product is bendable, wherein the flat product is foldable, wherein the flat product is rollable, wherein the flat product is flexible, wherein the flat product is an artwork, a picture and/or a printed product, and/or wherein the flat product comprises a sheet of paper, a canvas, and/or a foil (the flat product 18 is a picture; para. 0074, lines 2-5).
Claim 56, Wong teaches wherein the mounting system is fitted in accordance with a size and/or a geometry of the flat product (Fig. 1.1.1, 1.2.1, and 7 show the mounting system is fitted in accordance with a size and/or geometry of the flat product; para. 0074, lines 2-5, and para. 0091, lines 9-11).

Alternately, claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 20170172325 A1), hereinafter Greene, in view of Peterson et al. (US 5950909 A).
 (Examiner notes that while Green was published in June 22, 2017, the non-provisional application claims priority of provisional application under application number 62/270,579, which was filed on December 21, 2015).

    PNG
    media_image2.png
    1212
    1263
    media_image2.png
    Greyscale

Claim 36, Greene teaches a mounting system for a flat product (Fig. 2, 4-5 show a mounting system for a flat product), in particular a respective bendable artwork, the mounting system comprising:
a continuous base structure (Fig. 1 shows a continuous base structure 110) having an upper side (Fig. 5 shows an upper side) and a lower side opposite the upper side (Fig. 2, 4 show a lower side), and comprising:
a polygonal central portion (Fig. 2 shows a polygonal central portion 105) comprising at the upper side a polygonal supporting area for a viewing portion of the flat product (Fig. 5 shows the upper side having a polygonal supporting area for the flat product), the supporting area being defined by first peripheral fold lines of the base structure (Fig. 2 shows first peripheral fold lines; see annotated Fig. 2 above); and
edge strips (Fig. 2 shows edge strips; see annotated Fig. 2 above), each of the edge strips being foldably connected to the central portion along one of the first peripheral fold lines (Fig. 2-4 show the edge strips are foldably connected to the center portion 105 along the first peripheral fold line), comprising second peripheral fold lines which are parallel to the one of the first peripheral fold lines (Fig. 2 shows second peripheral fold lines; see annotated Fig. 2 above), comprising, at the upper side, an inner fixing area for the flat product and an outer area (Fig. 2-5 show an inner fixing area 103 on the upper side and outer area 101; see annotated Fig. 1 above), and each of the edge strips being foldable into a three-dimensional perimeter member so that the outer area is arranged opposite the lower side of the central portion (Fig. 2-5 show the edge strips are foldable into three-dimensional perimeter members so the outer area 101 is on the lower side).
Greene fails to explicitly disclose at least one inner fold line. Peterson teaches a system for a flat product (Fig. 1-3) having a continuous base structure (ref. 10) with a polygonal central portion (see Fig. 1), and edge strips (ref. 23, 24) connected to the central portion, wherein the polygonal central portion has at least one inner fold line for folding the central portion (Fig. 1, ref. 29-31), and the at least one inner fold line at least substantially extending between two of the first peripheral fold lines (Fig. 1-2 show inner fold lines 29-31 extend between two of the first peripheral fold lines 21, 22); wherein the at least one inner fold line is at least in sections implemented as a scored fold line, a crease line, a kiss-cut line or a mixture thereof, wherein none of the edge strips comprises a perforation or an indentation which is orientated parallel to and arranged on an extension line of the at least one inner fold line, wherein the extension line is at least in sections implemented as a scored fold line, a crease line, a kiss-cut line or a mixture thereof, wherein the at least one inner fold line is perpendicular to an adjacent one of the first peripheral fold lines, and/or wherein the central portion comprises several inner fold lines which are parallel to each other (Col. 5, lines 15-17, states the inner fold lines 29-31 “may be score lines, crease lines, or--preferable for some circumstances--lines of weakness”); further wherein the at least one inner fold line comprises at least one of indentations and perforations extending along the at least one inner fold line (Col. 5, lines 15-17, states the inner fold lines 29-31 “may be score lines, crease lines, or--preferable for some circumstances--lines of weakness”. Score and indentation are synonymous. The term score is defined as “A notch or line cut or scratched into a surface” [Oxford Dictionary: https://www.lexico.com/en/definition/score], while the term indentation is defined as “A deep recess or notch on the edge or surface of something” [Oxford Dictionary: https://www.lexico.com/en/definition/indentation].).
Greene and Peterson are both considered analogous to the claimed invention because they are in the same field of endeavor, i.e. foldable indicia-containing substrate. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greene to incorporate the teachings of Peterson to add inner fold lines because this allows the substrate to be foldable along the inner fold line for shipment. Additionally, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greene to incorporate the teachings of Peterson to make the inner fold lines comprise of indentations or perforations because these types of lines of weakness are easy to make.
Claim 38, Greene teaches wherein the respective inner fixing area is covered with an inner adhesive region and/or an inner cover layer that can be peeled off from the inner adhesive region (para. 0024, lines 1-9), wherein the respective outer fixing area is covered with an outer adhesive region and/or an outer cover layer that can be peeled off from the adhesive region (para. 0014, lines 34-37 discloses a securement means for holding the outer area 101 to the central portion; para. 0018, lines 1-3, discloses the securement means can be glue), wherein the respective inner fixing area is formed within an inner pair of the second peripheral fold lines, wherein the outer fixing area is formed between an outer fold line of the second peripheral fold lines and an outer edge of the respective edge strip, and/or wherein the outer area is arranged and/or formed between an outer fold line of the second peripheral fold line and an outer edge of the respective edge strip (Fig. 2 shows inner fixing area 103 is formed between an inner pair of the second peripheral fold lines, outer fixing area is formed between an outer second peripheral fold line and outer edge of an edge strip).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20160227945 A1) in view of Peterson et al. (US 5950909 A), as applied to claim 36 above, and further in view of Wenkman (US 5740957 A).
Claim 46, Wong and Peterson fail to disclose a creasing structure at the lower side. However, Wenkman teaches a mounting system for a flat product (Fig. 1-11) having a continuous base structure (ref. 10) with a polygonal central portion (ref. 6, 7, 8), and edge strips (ref. 9, 16, 18) connected to the central portion, wherein the central portion comprises on and/or at the lower side a creasing structure for enhancing a stiffness, typically creasing lines, more typically two crossing creasing lines arranged and/or extending between a pair of adjacent inner fold lines (Fig. 1-2 show creasing structures, particularly creasing lines, 48a, 48b, 63 arranged between inner fold lines 32 and 80 and located at a lower side 7 of the structure); and
wherein the creasing structure comprises creasing lines, wherein the creasing structure comprises two crossing creasing lines, wherein the creasing lines of the creasing structure cross in pairs, and/or wherein crossing creasing lines of the creasing structure are arranged between and/or extend between a respective pair of adjacent inner fold lines (Fig. 1-2 show creasing structures 48a, 48b, 63 arranged between inner fold lines 32 and 80).
Wong, Peterson, and Wenkman are considered analogous to the claimed invention because they are in the same field of endeavor, i.e. foldable indicia-containing substrate. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong in view of Peterson to add the teachings of Wenkman to add creasing structures between the inner fold lines because these offer support to the device (Wenkman, col. 6, lines 63-67, to col. 7, lines 1-5).

Claim 47-48 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20160227945 A1) in view of Peterson et al. (US 5950909 A), as applied to claim 36 above, and further in view of Kimura (US 5046661 A).
Claim 47, Wong teaches wherein at least one of the edge strips comprises a projecting corner portion (Fig. 1, ref. 70).
Although Wong and Peterson disclose the use of adhesives (Wong, ref. 22; Peterson, ref. 27, 28), Wong and Peterson fail to disclose a peelable adhesive cover. Regardless, Kimura teaches a system for a flat product (Fig. 1-3) having a continuous base structure (ref. 1) with a polygonal central portion (ref. A, B, C), and edge strips (ref. 10) connected to the central portion, and a respective adhesive corner region covered with a peelable respective corner covering layer (col. 3, lines 12-15).
Wong, Peterson, and Kimura are considered analogous to the claimed invention because they are in the same field of endeavor, i.e. foldable indicia-containing substrate. It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong in view of Peterson to incorporate the teachings of Kimura to exchange the mechanical fastening for the projecting portion for an adhesive fastening because using adhesives to fasten things together is well-known in the art. Additionally, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong in view of Peterson to incorporate the teachings of Kimura to add a peelable covering layer for the adhesive region because this prevents inadvertent attachment of parts.
Claim 48, Wong as modified by Peterson and Kimura teaches wherein the adhesive corner region is adhesively attachable to an adjacent perimeter member; and wherein the at least one of the edge strips comprises two projecting corner regions, wherein two opposite edge strips each comprise two adhesive corner regions, and/or wherein adjacent perimeter members are connected to one another in the first folding state via a respective corner region (Wong Fig. 2 shows at least one of the edge strips comprises two projecting corner regions 70; Wong Fig. 3 shows adjacent perimeter member are connected to one another via a corner region 70).

Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20160227945 A1) in view of Peterson et al. (US 5950909 A), as applied to claim 36 and 49 above, and further in view of Peery (US 20050183308 A1).
Claim 50, Wong teaches wherein the locking system comprises an opening in the edge strip folded into the three-dimensional peripheral element (ref. 80 is an opening in the edge strip) and a fixing element which can be out-folded and can be partially inserted into the opening (fixing element 70; Fig. 4 shows fixing element 70 can be inserted into opening 80);
wherein the opening can be formed by folding-out or unfolding a flap or a folding flap, wherein the fixing element is implemented as a flap, or a folding flap (Fig. 4 shows the opening is formed by a folding flap 87; Fig. 4 also shows the fixing element 70 is a flap).
Neither Wong nor Peterson discloses a fixing element foldable along a folding line and each of the edge strip has at least two fixing elements. However, Peery teaches a system for a flat product (Fig. 1-12) having a continuous base structure (ref. 20) with a polygonal central portion (ref. 24), and edge strips (ref. 44, 46) connected to the central portion, and a fixing element (ref. 72), wherein the fixing element is foldable along a fold line of the fixing element (fixing element 72 is foldable along fold line 74); and wherein the locking system comprises at least two fixing elements for each edge strip (Fig. 5 shows each edge strip comprises at least two fixing elements 72).
Wong, Peterson, and Peery are considered analogous to the claimed invention because they are in the same field of endeavor, i.e. foldable indicia-containing substrate. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong in view of Peterson to add the teachings of Peery to add a folding line on the fixing element because it is easier to maneuver the fixing element into the opening. Additionally, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong in view of Peterson to add the teachings of Peery to add at least two fixing elements to each edge strip because this provides a more secure locking of the members.
	Wong in view of Peterson and further in view of Peery discloses the claimed invention except for a fixing element which can be out-folded from the polygonal central portion. Wong’s fixing elements (70) and Peery’s fixing elements (72) are out-folded from the edge strips.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the fixing elements of Wong and Peery from the edge strips to the polygonal central portion, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. See also MPEP § 2144.04. The motivation to move the fixing elements to the polygonal central portion would have been because this prevents the fixing elements from being inadvertently torn from the substrate.
Claim 51 (as best understood), Wong and Peterson fail to disclose a corner fastening element comprising of two ends portions. However, Peery teaches a corner fastening element that can be fold out and comprises two end portions (corner fastening elements 56 and 58 can be folded out and has two end portions) partially insertable into respective openings (openings 64);
wherein the corner fastening element is foldable along a fold line of the corner fastening element (corner fastening elements 56, 58 are foldable along fold lines 62);
wherein the corner fastening element can at least contribute to fixing the outer portions of the adjacent three-dimensional peripheral elements (para. 0031, lines 9-15);
and wherein a corner fastening element for each pair of adjacent edge strips, wherein the central portion comprises a breakable or tearable corner piece in at least one of the corner regions next to two adjacent edge strips, and/or wherein the respective corner piece is breakable or tearable along a punching line (Fig. 5 shows a corner fastening element for each pair of edge strips).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong in view of Peterson to add the teachings of Peery to add a corner fixing element because this provides a more secure locking of the substrate members.
Wong in view of Peterson and further in view of Peery discloses the claimed invention except for the central portion comprises a corner fastening element. Peery’s corner fixing elements are on the edge strips.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the corner fixing elements of Peery from the edge strips to the central portion, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. See also MPEP § 2144.04. The motivation to move the corner fixing element to the polygonal central portion would have been because this prevents the corner fixing element from being inadvertently torn from the substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walker (US 5513455 A) discloses a foldable frame with a center portion and edge strips. The foldable frame has first peripheral fold lines, second peripheral fold lines, a locking system, and a supporting area for a flat product.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                             /JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631